Citation Nr: 0910614	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hallux 
valgus.

5.  Entitlement to service connection for left foot/ankle 
disability.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for myofascial back 
pain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Montgomery, Alabama RO.  

In August 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO.  The transcript is 
of record.  

In November 2007, the Board remanded the Veteran's claims for 
further evidentiary development-specifically to obtain 
private medical treatment records.  The requested action was 
taken, and as will be explained below, some of the claims are 
remanded for further development.

Following the Board's November 2007 remand, additional 
evidence was received pertinent to many of the Veteran's 
claims.  This newly submitted evidence, however, was not 
pertinent to the issues of entitlement to service connection 
for bilateral hearing loss and bilateral hallux valgus.  As 
such, the Board will proceed with adjudication of these two 
claims.  

The issues of entitlement to service connection for bilateral 
shoulder disability, bilateral knee disability, left 
foot/ankle disorder, arthritis, sinusitis and back pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience a bilateral hearing loss 
disability for VA benefits purposes.  

3.  The Veteran is not currently shown to have bilateral 
hallux valgus attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1101, 1111, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for bilateral hallux 
valgus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2003 and June 2004, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial February 2003 VCAA notice was given 
prior to the appealed AOJ decision, dated in July 2003.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In August 2007, the 
Veteran appeared and testified at a Travel Board hearing at 
the Montgomery RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Service connection

The Veteran seeks service connection for bilateral hearing 
loss and bilateral hallux valgus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Bilateral hearing loss 

The Veteran essentially contends that his in-service noise 
exposure resulted in bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

Upon enlistment examination in February 1978, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
25
LEFT
X
15
15
30
30

In July 1980, the Veteran underwent another audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
0
LEFT
5
10
10
0
5

At discharge examination in July 1985, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
5
10
15
5
10

The Veteran's service treatment records (STRs) reflect no 
complaints of or treatment for hearing loss.  Further, there 
is no evidence of record reflecting post-service treatment 
for bilateral hearing loss.  

In March 2003, the Veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20
LEFT
15
20
20
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  At 
this examination, the Veteran reported a history of in-
service noise exposure and post-service occupational and 
recreational noise exposure.  The Veteran was noted to have 
mild hearing loss at 4000 Hz in the left ear.  

In April 2006, the Veteran underwent another VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
10
20
20
15
25

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner indicated that the 
diagnosis listed in the March 2003 VA examination regarding 
the Veteran's mild left ear hearing loss at 4000 Hz was in 
error as the mild clinical loss did not meet the criteria for 
a hearing loss disability for VA benefits purposes.  The 
Veteran was diagnosed as having hearing within normal limits 
from 250 to 4000 Hz.  The examiner further indicated that 
although the Veteran was exposed to noise in service, this 
exposure did not result in damage beyond the normal limits of 
hearing sensitivity.  

Given the evidence as outlined above, the Board finds that 
service connection for bilateral hearing loss has not been 
established.  The Board recognizes that there are some 
hearing thresholds higher than 20 shown in the Veteran's 
March 2003 and April 2006 audiological examination.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Nevertheless, 
the findings at these examinations do not meet the 
requirement that is recognized as a hearing loss disability 
by regulation.  38 C.F.R. § 3.385.  Absent competent medical 
evidence reflecting a hearing loss disability linked to the 
Veteran's service, service connection for bilateral hearing 
loss must be denied on a direct basis.  Further, as there is 
no evidence of record that the Veteran experienced bilateral 
hearing loss within a year of discharge from service, service 
connection must also be denied on a presumptive basis.

Bilateral hallux valgus

The Veteran contends that his currently diagnosed early, 
bilateral hallux valgus deformity had its onset in service.  

The Veteran's STRs, including his enlistment and separation 
medical examinations are devoid of treatment for or 
complaints of bilateral hallux valgus.  In a December 1981 
treatment record, the Veteran complained of a knot on the 
bottom of the left foot.  The Veteran was noted to have a 
callous of the 4th metatarsal head, which was shaved and 
treated with topical medication.  There was no follow-up 
treatment or residual disability noted.  

Post-service treatment records are also devoid of treatment 
for bilateral hallux valgus.  In April 1996, the Veteran 
complained of right foot pain.  The assessment was possible 
tendinitis of the right lateral foot with a foot strain and 
edema, rule out stress fracture.  In a June 1998 treatment 
record, the Veteran complained of pain from the ankle to the 
great toe, bilaterally.  The Veteran was diagnosed has having 
inflammatory arthritis, possibly gout, but no assessment was 
made regarding hallux valgus.  

In February 2003, the Veteran underwent a VA examination of 
the feet.  He was noted to have a history of gouty arthritis 
of the feet.  He reported flare-ups of pain two to three 
times weekly, and standing and walking aggravated the pain.  
The Veteran reported no history of injury or surgery to his 
feet, nor did he use any corrective devices or shoes.  
Following review of x-rays, he was diagnosed as having early 
hallux valgus deformity, bilateral, and chronic pain in the 
feet with normal x-ray findings and mild functional loss.  No 
opinion was given regarding the etiology of the hallux valgus 
deformity.  

In November 2004, the Veteran sought treatment complaining of 
acute painful swelling in the right great toe and forefoot.  
The assessment was acute gouty arthritis, and no mention was 
made regarding hallux valgus.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for his 
bilateral hallux valgus.  There is no evidence of treatment 
for hallux valgus during service, nor has he been treated for 
hallux valgus following service.  The Board notes that the 
Veteran is currently being treated for gouty arthritis, which 
is an independent issue on appeal and one of the issues to be 
remanded for further procedural development.  As for the 
hallux valgus, the Veteran was first diagnosed as having 
early hallux valgus deformity in both feet in February 2003, 
but there is no opinion linking this diagnosis to service.  
Additionally, the first diagnosis was over 15 years following 
service, and was made following review of x-ray evidence and 
not based upon the Veteran's subjective complaints associated 
with gouty arthritis of the feet.  Absent a competent medical 
opinion linking the Veteran's currently diagnosed bilateral 
hallux valgus to service, service connection must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral hallux valgus is denied.  


REMAND

The Board notes that additional evidence has been submitted 
since the November 2007 Board decision.  This additional 
evidence is pertinent to the claims of entitlement to service 
connection for bilateral shoulder disability, bilateral knee 
disability, left foot/ankle disorder, arthritis, sinusitis 
and back pain.  The Board finds that a remand is necessary to 
allow for the AMC/RO to have initial consideration of this 
evidence, as the Veteran has not waived initial consideration 
of this evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should again review the record 
including the additional evidence received 
since the issuance of the November 2007 
Board decision, and determine whether the 
Veteran's claims of service connection for 
bilateral shoulder disability, bilateral 
knee disability, left foot/ankle disorder, 
arthritis, sinusitis, and back pain may 
now be granted.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The purpose of this REMAND is to perform additional 
procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


